MR. CHIEF JUSTICE BRANTLT
delivered the opinion of the court.
This action was brought by plaintiff, as trustee in bankruptcy of George Wilson, to recover from the defendant certain sums of money paid to it by debtors of Wilson within four months prior to the filing of the petition in bankruptcy, whereby, it is alleged, the defendant obtained unlawful preferences over other creditors. The petition was filed by several creditors of Wilson on November 11, 1914, and he was adjudged a bankrupt on January 11, 1915.
During the years 1913 and 1914 Wilson was conducting the business of a plumber at Great Falls. He secured- subcontracts from contractors and builders to install the necessary plumbing in buildings in course of construction by them in Great Falls and vicinity. These were A. G. Anderson, Pappin & Son and A. S. Hulden. He obtained supplies of material from the defendant on account. On November 11, 1914, when the petition in bankruptcy was filed he had become largely indebted to the defendant. In_ order that the contractors might deliver their buildings upon completion free from claims of lien for the materials furnished, they paid-to defendant the amounts due *493from Wilson to it for materials so furnished for each building. On August 8, 1914, Anderson paid to it on this account $133.25, and on September 10, $52.44. On August 11, Pappin & Son paid to it $100; and on September 16, TIulden paid to it $86.15, and on October 26, $113.85, making in all $200.
Plaintiff in his complaint sought recovery of other sums collected by or paid to defendant on Wilson’s account, but during the trial these were eliminated from the case. The jury found for the plaintiff for the several sums above referred to, and judgment was entered accordingly. Defendant has appealed from the judgment and an order denying its motion for a new trial.
The assignment of error upon which defendant mainly relies is that the evidence did not justify the verdict in that it did not show that Wilson had made a transfer; nor that the defendant had reasonable cause to believe that any payment made to it would effect a preference; nor that at the time any payment was made the bankrupt was insolvent.
1. The provisions of the Bankruptcy Law, so far as they are pertinent here, are the following:
“Sec. 60 (a). A person shall be deemed to have given a preference if, being insolvent, he has, within four months before the filing of the petition or after the filing of the petition, and before the adjudication, * * * 'made a transfer of any of his property, and the effect of the enforcement of * * * such * * * transfer will be to enable any of his creditors to obtain a greater percentage of his debt than any other of such creditors of the same class,” etc.
“Sec. 60 (b). If a bankrupt shall have * * * made a transfer of any of his property, and if, at the time of the transfer, * * * and being within four months before the filing of the petition in bankruptcy or after the filing thereof and before the adjudication, the bankrupt be insolvent and * * * the transfer then operate as a preference, and the person receiving it or to be benefited thereby, or his agent acting therein, shall then have reasonable cause to believe that the enforcement *494of such * * * transfer would effect a preference, it shall be voidable by the trustee and he may recover the property or its value from such person.” (32 U. S. Stats, at Large, 799, 800.)
The first of these sections defines a preference by a bankrupt, [1] to be a transfer of any of the property, the effect of the enforcement of which will enable him to whom the transfer is made to obtain a greater per cent of his debt than other creditors. The second declares that the consequence of such a transfer shall be that it may be avoided by the trustee and the property, or its value, recovered by him for the benefit of the bankrupt’s estate, provided the preference was given within the prescribed limit prior to the filing of the petition in bankruptcy, or the adjudication, and the creditor to whom the transfer was made had at the time reason to believe a preference was intended. (Pirie v. Chicago Title & Trust Co., 182 U. S. 438, 45 L. Ed. 1171, 21 Sup. Ct. Rep. 906; Benedict v. Deshel, 177 N. Y. 1, 68 N. E. 999; Swarts v. Fourth Nat. Bank, 117 Fed. 1, 54 C. C. A. 387; In re Leech, 171 Fed. 622, 96 C. C. A. 424; Remington on Bankruptcy, sec. 1277.)
Though a transfer is made which amounts to a preference, [2] yet it is not unlawful within the meaning of section 60 (b), unless the creditor receiving it had reasonable cause to believe that the debtor intended thereby to give him a preference, — that is, to pay him a larger percentage of his claim than others would receive. As pointed out by the court in Pirie v. 'Chicago Title & Trust Co., supra, if reasonable cause for this belief does not exist, the preference cannot be recovered from the creditor by the trustee. Under section 57 (g) of the Act, the creditor may keep it, but if he elects to do so, he is debarred from having any balance of his debt allowed as a participating claim in the estate of the bankrupt. (Pirie v. Chicago Title & Trust Co., supra.)
Counsel, conceding that a payment of money by a bankrupt to one of his creditors may be a transfer of property whereby an unlawful preference is given insists that the payments in *495question were not made by Wilson himself, nor by his assent or acquiescence, and hence did not come within the ban of the statute. In support of, this contention they quote from the text of 1 Remington on Bankruptcy (2d ed.), as follows: “Although intent to prefer is not requisite to constitute a transfer a preference, yet there must be at least some voluntary action on the debtor’s part or some assent or acquiescence, to constitute the transaction a ‘transfer.’ Seizure or appropriation of property by the creditor, or his receipt of it otherwise than by the voluntary act or assent of the debtor, will deprive the transaction of its character as a preference.” (Sec. 1329.)
The evidence disclosing the circumstances under which the various payments were made may be epitomized as follows:
Anderson was engaged in the erection of two buildings in Great Falls and a third in the village of Belt. Wilson contracted with him to do the plumbing, the price of all of which aggregated $675. The contract provided that before he should be obliged to make payment to Wilson, the latter was to present receipts showing that he had paid for all' materials which he had obtained from defendant or any other dealer. Anderson paid Wilson in installments as the work progressed, one installment being in cash, the others in checks made payable to defendant. Being bound by his contracts with the owners to deliver the buildings upon completion free from claims of lien for materials, after the first payment, when Wilson demanded money, Anderson insisted on having receipts from the defendant. Wilson not being able to obtain them, Anderson, by his consent, made out checks payable to defendant and delivered them directly to the defendant. The payment made on August 8 was by Wilson’s express consent; that made on September 10 was without Wilson’s consent, because he at that time had absconded and Anderson made it upon the presumption that he had a right to make it under the permission given him at the time of the earlier payments.
Pappin & Son were engaged in constructing a building at Great Falls. Wilson did the plumbing. When the building *496was finished and ready for delivery, a balance of $100 was dne Wilson. He demanded payment but it was refused until he could furnish a receipt from the defendant, showing that all the materials had been paid for. Finally, after some delay, Wilson agreed that the payment might be made by the firm directly to the defendant, and this was done. Wilson was not bound by his contract with Pappin & Son to furnish receipts showing a clearance of the building from a claim of lien.-
Hulden, being engaged in the construction of several buildings in Great Falls, contracted with Wilson to do the plumbing. Wilson had been paid everything due him except $200 for work done on one building which had just been completed. In the meantime Wilson had absconded. Thereafter, on the dates above noted, this amount was paid to the defendant by Hulden. When the last payment was made on October 26, Peters & Smith, attorneys at Great Falls, were threatening to file liens on behalf of the defendant upon the different buildings for the cost of the materials furnished to Wilson. The payment was made to prevent this. Authority had been given Hulden by Wilson, before he absconded, to make these payments, Wilson being unable to furnish receipts from the defendant.
No evidence was introduced which tended directly to show when Wilson became insolvent or when knowledge of his condition was first brought home to the defendant. That he was insolvent at the time the petition in bankruptcy was filed, was conceded by counsel for both parties. Counsel for the defendant also conceded that defendant was informed of Wilson’s insolvency as early as September 3.
It is clear that none of the several payments were made [3] directly by Wilson. It is equally clear that the Anderson payment of $133.25 and the Pappin & Son payment of $100 were made by his express authority, given when they were made, and that the others were under authority assumed to have been given by Wilson before he absconded. This brings all of them within the rule laid down in the text of Mr. Rem*497ington, supra, and constituted them preferences. “To constitute a preference it is not necessary that the transfer be made directly to the creditor. It may be made by another for his benefit. If the bankrupt has made a transfer of his property the effect of which is to enable one of his creditors to obtain a greater percentage of his debt than another creditor of the same class, circuity of arrangement will not avail to save it.” (National Bank of Newport v. National Herkimer County Bank, 225 U. S. 178, 56 L. Ed. 1042, 32 Sup. Ct. Rep. 633.) Whether, therefore, the several payments amounted to unlawful preferences depends upon the answer to the further inquiry whether the defendant had reason to believe that preferences were intended.
As to the payments of August 8 and 11 by Anderson and [4] Pappin & Son we do not think the evidence sufficient to bring them within the ban of section 60 (b), supra. There are some circumstances disclosed by the evidence which tend to show that Wilson had become insolvent as early as July 1, 1914; but none of them tend to show that the defendant had any knowledge of his condition prior to September 3, or was aware that he had other creditors. They go no further than to show that Mr. O’Brien, the defendant’s manager, who had exclusive control of its business at Great Falls, and Mr. Sausen, its cashier, might have learned of it earlier, but there was no substantial evidence tending to show that they did. It appeared from their testimony that while Mr. O’Brien knew that Wilson had a rating by Dun’s Commercial Agency of from $500 to $1,000 only, he had undertaken on behalf of defendant to “carry” him in order to give him a start in business, with the expectation that he would finally “make good.” Both these witnesses testified that in August they had required him to make a statement of his assets and liabilities, and that his statement then showed that the accounts due and becoming due for work done by him were in excess of his indebtedness due to defendant, and that he was not indebted to anyone else in more than trifling sums. Both explicitly denied that they had knowledge or rea*498son to think that his financial condition was other than he reported it at that time to be. To render a preference unlawful and therefore voidable, it must be shown that the creditor “had reasonable cause to believe that the enforcement of such * * * transfer would effect a preference.” The evidence relating to these two payments was wholly insufficient to warrant a recovery of them by the trustee.
As to the other payments the condition was different. At [5] the time defendant received them, it had full knowledge that Wilson was an absconding insolvent. This knowledge necessarily carried with it the further knowledge that he could not pay his creditors the amounts' due them and that anyone of them, including itself, receiving a payment would necessarily receive a preference over all the other creditors. There was therefore evidence which justified the jury in finding that the defendant was receiving preferences by means of them which the statute declares unlawful.
Counsel insist, however, that since the contractors were [6] bound by their contracts with the respective owners to deliver the buildings clear of all claims of lien, they bore toward the owners the relation of sureties or indorsers for Wilson; hence payments by them to defendant in the amounts for which the buildings might be encumbered by way of liens did not amount to preferences. The argument is that the payors were merely discharging their own liabilities to the defendant. In support of this contention they cite, among other cases, National Bank of Newport v. National Herkimer County Bank, supra, and In re Hines, 144 Fed. 548. These eases are not in point. The contractors were not bound to the defendant by any engagement as sureties or otherwise to discharge Wilson’s indebtedness to it. Nor were they under any obligation to Wilson other than to’discharge the indebtedness due from them to him. Anderson had the right under his contract with Wilson to withhold payment until Wilson gave clearance receipts against liens; but he was at liberty to waive the presentation of the receipts and pay directly to defendant the amount due *499him, by Wilson’s permission. In doing this, Anderson was merely paying indebtedness which he thereby acknowledged was due to Wilson, and was not discharging any obligation due to the defendant from himself. If this were not the result, he did not' discharge Wilson’s debt at all but made a voluntary payment and is still answerable to the trustee in amounts equal to those so paid.
Neither Pappin & Son nor Hulden sustained any contract relations with the defendant or Wilson, authorizing them to pay Wilson’s debts. They merely paid the debts of Wilson by his consent with money due him. True, it may be said that all three contractors paid under a sort of coercion in order to clear the buildings of claims of lien; but in no event could they have discharged Wilson’s debts without his consent. They were not induced to make the payments by duress or menace, within the meaning of the Code provisions on the subject (Eev. Codes, secs. 4975, 4976).' If there is any principle or rule of law by which the defendant can avoid liability, it has not been suggested by counsel, nor does it suggest itself to us.
In relation to the assignment that there was no evidence tending to show that Wilson was insolvent at the time any of the payments were made, counsel do not insist that the evidence is deficient as to all payments, but limit their claim to the Anderson and Hulden payments made in August. What we have said above with reference to these payments disposes of this contention.
In paragraph 7 of its charge the court instructed the jury, [7] in effect, that payments by any debtor of moneys belonging to Wilson to avoid the possibility of the effect of the filing of a lien for such indebtedness would not be a defense, because there was no evidence tending to show that the defendant ever perfected a lien to any of the sums paid to it. Counsel insist that this was error. The contention is without merit. In the absence of some arrangement by contract between the several contractors and Wilson binding him to clear the buildings of claims of lien or giving them a right to do so in case of his *500failure to discharge his obligation, it must be presumed that they chose to rely upon his honesty and fair dealing to secure themselves. Hence they became his debtors and were bound to him alone.
Error is assigned upon several rulings of the court upon questions of evidence. We find no error in any of them.
The order denying defendant a new trial is affirmed. The cause is remanded with directions to the district court to modify the judgment by striking out the Anderson payment of $133.25 and the Pappin & Son payment of $100. So modified, the judgment will be affirmed.

Modified and affirmed.

Mr. Justice Holloway and Mr. Justice Cooper concur.